          Case 1:19-cv-01072-KRS Document 25 Filed 12/23/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

GENEVIEVE TURNER,

                               Plaintiff,

vs.                                                           Civ. No. 19-01072 KRS

ANDREW SAUL,
Commissioner of the Social Security
Administration,

                               Defendant.

         ORDER GRANTING UNOPPOSED MOTION FOR ATTORNEY FEES
             PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT

       The Court, having reviewed the parties’ Unopposed Motion for Attorney Fees Pursuant to

the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412 (Doc. 24), HEREBY ORDERS that

attorney fees be, and hereby are, awarded under the EAJA, payable to Plaintiff but mailed to

Plaintiff’s attorney in the amount of $5,369.00 in attorney fees. See Astrue v. Ratliff, 560 U.S. 586

(2010) (EAJA fees are paid to the prevailing party, not the attorney).

       IT IS FURTHER ORDERED THAT, if Plaintiff’s counsel receives attorney fees under

both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund

the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).




                                              _______________________________________
                                              UNITED STATES MAGISTRATE JUDGE
  Case 1:19-cv-01072-KRS Document 25 Filed 12/23/20 Page 2 of 2




SUBMITTED AND APPROVED BY:

Filed Electronically 12/21/20
Laura J. Johnson
Attorney for Plaintiff
Michael Armstrong Law Office, LLC

Electronically Approved 12/21/20
Victoria Johnson
Assistant Regional Counsel
Office of the General Counsel
Social Security Administration, Region VIII




                                       2
